Citation Nr: 0729978	
Decision Date: 09/24/07    Archive Date: 10/01/07

DOCKET NO.  04-32 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back condition.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1943 to December 
1944.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the Phoenix, 
Arizona, Department of Veterans Affairs (VA) Regional Office 
(RO), which in pertinent part, denied service connection for 
post-traumatic stress disorder (PTSD).  The RO also 
determined that new and material evidence had been submitted 
to reopen the veteran's claim for service connection for a 
low back condition, previously claimed as myositis, chronic 
lumbar muscles and neuritis, sciatica, left, but denied 
entitlement to service connection for the claimed disability.

The Board notes that in the veteran's VA Form 9, Appeal to 
the Board of Veterans' Appeals, received in August 2004, the 
veteran indicated that he wanted to have a Board hearing at 
the RO.  In a July 2005 letter via the veteran's 
representative, the veteran indicated that he wished to 
withdraw his hearing request.  Therefore, the Board finds 
that there is no hearing request pending at this time.  See 
38 C.F.R. § 20.702(e) (2007).  

The issue of entitlement to service connection for a low back 
condition is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Service connection for a back disorder was denied in an 
August 1988 Board decision.  The veteran was notified of this 
decision and of his appeal rights.  He did not appeal the 
decision.  

3.  The evidence received since the August 1988 Board 
decision was not previously of record and relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for a low back condition.  

4.  Competent evidence of PTSD due to disease or injury in 
service is not of record.  


CONCLUSIONS OF LAW

1.  The August 1988 Board decision that denied service 
connection for a back disorder is final.  38 U.S.C.A. § 
7104(b) (West 2002); 38 C.F.R. § 20.1100 (2007).

2.  The evidence since the August 1988 Board decision, which 
denied service connection for a back disorder is new and 
material, and the claim is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. §§  3.156(a), 20.1105 (2007).

3.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.102, 3.303, 3.304 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Low Back Condition

Pursuant to 38 U.S.C.A. § 7104(b), when a claim is disallowed 
by the Board, it may not thereafter be reopened and allowed, 
and no claim based upon the same factual basis shall be 
considered.  38 U.S.C.A. § 7104(b).  The exception to this 
rule is described under 38 U.S.C.A. § 5108, which provides 
that "[i]f new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
[Board] shall reopen the claim and review the former 
disposition of the claim."  Therefore, once a final decision 
has been issued, absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by VA.  
38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. §§ 3.156, 20.1105; 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, 
when determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the United States Court of Appeals for Veteran Claims (Court) 
indicated that the newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance.  Id. at 284.

At the time of the August 1988 Board decision, which denied 
service connection for a back disorder, the evidence of 
record consisted of the veteran's service medical records, 
private medical records from 1945 to 1953, and hearing 
testimony from a February 1988 formal hearing.  In the August 
1988 Board decision, the Board denied the claim stating that 
the back disability shown shortly after service was not 
appreciably worse than the veteran's back condition before 
service.  The Board explained that while the veteran's back 
condition preexisted service, the veteran's in-service 
complaints represent only a "temporary exacerbation of the 
preexisting condition."  The Board decision is final.  See 
38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.

The Board notes that the RO reopened the veteran's claim for 
a low back condition in its January 2004 rating decision.  
The Board is required to address the issue of reopening 
despite the RO's denial of service connection on the merits.  
See Barnett v. Brown, 83 F.3d 1380 (1996).  

Based upon the evidence of record, the Board finds new and 
material evidence to reopen the claim for service connection 
for a low back condition has been received.  The veteran has 
submitted additional statements during the course of the 
appeal with regards to his current back disability, as well 
as additional treatment records that reflect the veteran's 
current back condition.  More importantly, the veteran 
submitted a March 2004 private medical statement that 
contains language suggesting that his military service may 
have caused or worsened his current back disability.  Thus, 
the claim is considered reopened.  

II.  Post-Traumatic Stress Disorder

The veteran asserts that service connection is warranted for 
his PTSD.  

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2007).  

In order for service connection to be awarded for PTSD, three 
elements must be present:  (1) a current medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a) (2007); (2) 
medical evidence of a causal nexus between current 
symptomatology and a claimed inservice stressor; and (3) 
credible supporting evidence that the claimed inservice 
stressor actually occurred.  38 C.F.R. § 3.304(f) (2007); 
Cohen v. Brown, 10 Vet. App. 128 (1997).  With respect to the 
second element, if the evidence shows that the veteran did 
not serve in combat with enemy forces during service, or if 
there is a determination that the veteran engaged in combat 
but the claimed stressor is not related to such combat, there 
must be independent evidence to corroborate the veteran's 
statement as to the occurrence of the claimed stressor.  
Doran v. Brown, 6 Vet. App. 283, 289 (1994).  The veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  See Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).

The above cited regulation, 38 C.F.R. § 4.125(a), refers to 
the American Psychiatric Associations' Diagnostic and 
Statistical Manual for Mental Disorders, 4th ed. (1994) (DMS- 
IV) as the source of criteria for the diagnosis of claimed 
psychiatric disorders.  DSM-IV provides that a valid 
diagnosis of PTSD requires that a person has been exposed to 
a traumatic event in which both of the following were 
present:  (1) the person experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of himself or others, and (2) the person's 
response involved intense fear, helplessness, or horror.  

In a July 2003 stressor statement, the veteran explains that 
aboard the USS Yorktown, he witnessed enemy planes firing on 
the ship.  

In September 2003, the veteran was afforded a VA examination.  
During the examination, the veteran reported that he served 
on the USS Yorktown in the galley and fire room.  He reported 
no history of mental health treatment after discharge from 
service and has no problems falling asleep.  The veteran 
denied nightmares, disturbing dreams, intrusive thoughts, 
flashbacks, and suicidal ideation.  He indicated that he does 
get angered or irritated quickly, but most of the irritation 
is directed towards his wife.  The veteran stated that he 
does not have significant problems with hypervigilant 
behavior, exaggerated startle response, or drug use.  His 
daily activities include doing chores with occasional fishing 
for relaxation.  The veteran explained that he drinks 
throughout the day, but admits that he is not an alcoholic.

Upon mental status examination of the veteran, the examiner 
noted that the veteran was alert, responsive, and cooperative 
with immediate, recent, and remote memories being good.  He 
was oriented in all spheres, speech being normal, and thought 
process production was spontaneous and abundant.  Continuity 
of thought was goal directed and relevant, with no indication 
of suicidal or homicidal ideation.  There were no delusions, 
ideas of reference, or feelings of unreality present, and the 
veteran's abstract ability, judgment, and concentration were 
good.  The examiner noted that the veteran's mood was 
euthymic, and he exhibited a broad range of affect.  The 
examiner also reviewed the veteran's stressor letter and 
noted that it did not demonstrate any discernible change in 
affect or demeanor when discussing his experiences during his 
active duty.  The examiner determined that there was no 
sufficient current clinical symptomatology to establish a 
diagnosis of PTSD.  He explained that the veteran does not 
report any persistent reexperiencing of any prior trauma, and 
there was no noticeable change in affect or demeanor present 
during the VA examination while discussing his military 
experiences.  

Review of the evidentiary record reveals there is no 
competent medical evidence showing that the veteran has been 
diagnosed with PTSD.  The Board acknowledges the veteran's 
contentions of experiencing traumatic events during his 
active military service; however, post service treatment 
records contain no complaints, treatments, or findings 
related to a psychiatric disability.  Based upon the evidence 
in the claims file, no diagnosis of the veteran's claimed 
condition has been entered.  The veteran was informed in July 
2003 and August 2003 that he must have evidence of a current 
disability for his claimed condition.  He has not presented 
any such evidence nor has he provided any information as to 
where VA could obtain such evidence.  There is no competent 
medical evidence of any pertinent "disability;" thus, 
service connection cannot be granted.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (Court stated 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability," and held "[i]n the absence 
of proof of a present disability[,] there can be no valid 
claim"); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 
(1992); see Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. 
Cir. 2001) (symptoms alone, without a finding of an 
underlying disorder, cannot be service-connected).  

The Board is cognizant of the veteran's assertions.  
Nonetheless, as a lay person without the appropriate medical 
training and expertise, he is not competent to provide a 
probative opinion on a medical matter, to include the 
diagnosis of any specific disability.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); see also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  It is 
noted, however, that should the veteran be diagnosed with 
PTSD, he may file an application to reopen the claim for 
service connection.  

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for PTSD, and there is no doubt to be 
resolved.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

III.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and that (4) VA will request that the claimant provide any 
evidence in his possession that pertains to the claim.

The Board finds that the VCAA notice requirements have been 
satisfied by the July 2003, August 2003 and April 2004 
letters sent to the veteran.  In the letters, the veteran was 
informed of the evidence necessary to substantiate the 
claims, and of which information and evidence he was to 
provide to VA and which information and evidence VA would 
attempt to obtain on his behalf.  VA informed him it had a 
duty to obtain any records held by any federal agency and it 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The letter stated that he would need to give VA 
enough information about the records so that it could obtain 
them for him.  Finally, he was told to submit any evidence in 
his possession that pertained to the claim.  

During the pendency of this appeal, on March 31, 2006, the 
Court issued a decision in the appeal of Kent v. Nicholson, 
20 Vet. App. 1 (2006), which establishes new requirements 
regarding the VCAA notice and reopening claims.  The Court 
held that the VCAA notice must include the bases for the 
denial in the prior decision and VA must respond with a 
notice letter that describes what evidence would be necessary 
to substantiate that element or elements required to 
establish service connection that were found insufficient in 
the previous denial.  Id.  The question of what constitutes 
material evidence to reopen a claim for service connection 
depends on the basis on which the prior claim was denied.  
See Evans v. Brown, 9 Vet. App. 273, 283 (1996) (holding 
evidence is material if it is relevant to and probative of an 
issue that was a specified basis for the last final 
disallowance).  The veteran has been apprised of the 
information necessary to reopen his claim in the August 2003 
VCAA letter.  Any deficiency in this regard, if present, has 
been rendered moot as the claim has been reopened.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.  In the present appeal, although such notice was not 
issued to the veteran, the Board finds that this procedural 
deficiency is harmless error.  As noted above, the claim 
associated with the veteran's low back disorder has been 
reopened and remanded to the RO for additional development 
and procedural correction.  See Remand below.  Additionally, 
the PTSD claim has been denied.  Thus, any question as to the 
degree of disability and effective date of the disability is 
rendered moot.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA obtained the veteran's service medical 
records, VA outpatient treatment records, and private 
treatment records.  The veteran was also provided an 
examination in connection with his PTSD claim.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


ORDER

New and material evidence having been received, the claim for 
service connection for a low back condition is reopened.  To 
this extent only, the benefit sought on appeal is granted.  

Entitlement to service connection for PTSD is denied.  


REMAND

The record as it stands is currently inadequate for the 
purpose of rendering a fully informed decision as to the 
claim of entitlement to service connection for a low back 
condition.  Where the record before the Board is inadequate 
to render a fully informed decision, a remand to the RO is 
required in order to fulfill its statutory duty to assist the 
veteran to develop the facts pertinent to the claim.  Ascherl 
v. Brown, 4 Vet. App. 371, 377 (1993).

Service medical records reflect no musculoskeletal defect 
upon entrance into active duty in May 1943.  In June 1943, 
service medical records note complaints of a backache with 
full range of motion.  The veteran was seen at sick call in 
July 1944 for complaints of back pain radiating down the left 
leg.  He stated that prior to service, while lifting a 
refrigerator, he felt pain in his back and left leg.  
Subsequently thereafter, the veteran was transferred to a 
naval hospital in August 1944, where physical examination 
revealed slight muscle spasm and tenderness in the vicinity 
of the fifth lumbar and lumbosacral area of the spine.  The 
veteran was diagnosed with chronic myositis around the lumbar 
region.  It was determined by the Board of Medical Survey in 
November 1944 that the veteran's back disability existed 
prior to service and was not aggravated by his active 
military duty.  He was deemed unfit for service and 
discharged in December 1944.  

In 1945, G.J.J., M.D., certified that the veteran had had a 
back injury since October 1943, that the veteran complained 
of pain, and that the diagnosis was myositis.  The veteran 
received VA treatment in 1945, complaining of back pain with 
radiation to the leg.  X-rays of the lumbar spine and 
sacroiliac joints revealed no pathological changes.  The 
diagnoses were left sciatic neuritis and acute myositis of 
the lumbar muscles, analogous to arthritis.  Additionally, in 
a 1953 note, the physician indicated that the veteran had a 
muscle strain of the lower back in 1953, which subsided in a 
week, and that a repetition occurred lifting a refrigerator 
in 1939, entirely clearing up after a week's duration.  

Post service treatment records reflect treatment for 
degenerative disc disease and spinal stenosis.  As noted 
above, in March 2004, C.W.W., D.O., attributed the veteran's 
low back condition to his active military service.  
Additionally, in an August 2004 personal statement, the 
veteran asserts that he was placed in a full body cast and 
hospitalized at the local naval hospital for approximately a 
month in 1942 due to a severe back injury incurred in 
service.  He attributes the severity of his current disorders 
to his in-service injury.

Under the Veterans Claims Assistance Act of 2000, the Board 
finds that the veteran meets the criteria for a medical 
examination to clarify both the nature and etiology of his 
claimed disability.  See 38 U.S.C.A. § 5103A (West 2002).  
There remains some question as to whether the veteran's 
current back disability was incurred in or worsened due to 
his military service.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  Accordingly, further development of the 
evidence will be undertaken prior to our final adjudication 
of the veteran's claims for service connection.  Therefore, 
in order to give the veteran every consideration with respect 
to the present appeal and to ensure due process, it is the 
Board's opinion that further development of the case is 
necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a VCAA notice letter 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish service connection for the 
claimed disability, as well as a 
disability rating and effective date for 
the claim on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

2.  Afford a VA examination to the 
veteran to determine whether the 
veteran's preexisting back disorder was 
aggravated by his active military 
service.  The claims file must be made 
available to the examiner for review, and 
the examination report should reflect 
that such review is accomplished.  All 
appropriate testing should be undertaken 
in connection with the examination, and 
all back disabilities found to be present 
should be diagnosed.  

a.  The examiner should express an 
opinion as to whether the veteran's low 
back disorder pre-existed his military 
service.  If it is determined that the 
disability existed prior to service, the 
examiner is requested to offer an opinion 
as to whether it was aggravated during, 
or as a result of his service.  If so, 
the examiner should address whether the 
permanent increase in severity was due to 
the normal progression of the disorder, 
or whether such worsening constituted 
chronic aggravation of the disorder due 
to service.  (Note:  aggravation connotes 
a permanent worsening above the base 
level of disability, not merely acute and 
transitory increases in symptoms or 
complaints.)

b.  If it is determined that the 
veteran's low back disorder did not exist 
prior to service, the examiner should 
express an opinion as to whether it is as 
likely as not (a 50 percent probability 
or more) that the veteran's currently 
diagnosed back disability was incurred in 
service or related to active service.  

3.  Thereafter, the issue on appeal 
should be readjudicated.  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC) and afforded the appropriate 
opportunity to respond thereto.  The 
matter should then be returned to the 
Board, if in order, for further appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


